Chief Justice Darrell Dowty,
concurs.
*3Specially Concurs
Chief Justice DARRELL DOWTY.
By our opinion today, the Court gives recognition to a class of Cherokee Nation corporate employee with direct access to this Court, a right unavailable to members directly employed by the Nation. I found in my Order granting summary judgment that the Corporate employees do not enjoy the protections of Article XII of the Constitution. Upon reconsideration, I reluctantly accept the majority view that the employees of the wholly-owned corporate entity are employees of the Cherokee Nation based upon prior established precedent. My concern is that the Nation has created two distinct classes of employee with differing paths of appeal to this body. This, I believe, will only promote confusion both in terms of procedure and substantive case review.
Accordingly, I concur with the Opinion of the Court.